Same Case — On a Re-hearing.
Voorhies, J.
The judgment rendered in this cause must be amended in one respect.
The plaintiff should collate the sum of twenty thousand dollars, which had been bequeathed and paid over to his mother, on condition that she should renounce her rights in her father’s Louisiana estate. Having received his share of this estate, it is but sheer justice that he should refund this amount, although the condition of the bequest was one intended to evade our laws. The plaintiff should not be allowed to take advantage of the legacy, and to benefit by the repudiation of the illegal condition.
It is, therefore, ordered, that the judgment pronounced.by this court be amended so as to order the plaintiff to collate the sum of twenty thousand dollars bequeathed to and received by his deceased mother; and that, in other respects this judgment remain undisturbed.